OPTION AGREEMENT This agreement dated May 15th 2011 by and between: EMAC Handels AG (“EMAC”) Churerstrasse 106, CH-8808 Pfaeffikon/Switzerland and LONG CANYON GOLD RESOURCES CORP. (“LCGRC”) (formerly: FERGUSON HOLDINGS LTD.) 341 West 3rd St., #309, North Vancouver BC, Canada, V7M 1G3 also known as (“the parties”) WHEREAS: A) EMAC has acquired a 100% interest in approximately 6,250 acre of mineral lease properties or approximately 275 BLM mineral lease claims (collectively the “Asset”), all located in the west section of the new Long Canyon Gold Trend area of Nevada as given in Definitive Agreement between DRLLC and EMAC attached under Exhibit “A”; and B) LCGRC presently owns and controls 100% interest in approximately 320 acres lease properties or approximately 15 BLM mineral lease claims, all located in the same west section of the new Long Canyon Gold Trend area of Nevada; and C) LCGRC has sold 320 acres (15 claims) of the acquired mineral lease claims as given in B) above to CANYON GOLD CORP. (CGCC), (formerly: AUGUST ENERGY CORP.) trading its common stock on the OTC-PinkSheet Market D) LCGRC desires to acquire the Asset from EMAC and EMAC desires to sell the Asset to LCGRC under an option agreement; and E) “LCGRC” is presently negotiating the sale of 100% of its issued and outstanding shares to CGCC whereby LCGRC will become a wholly owned subsidiary of CGCC and whereby CGCC will be required to honor the terms and conditions of the Agreement between DRLLC and EMAC which is an integral part of this Option Agreement. IT IS HEREBY AGREED THAT: a) LCGRC shall pay following remunerations for the Asset to EMAC: a total of $ 350,000 USD cash (the “Purchase Price”) payable as follows: 1. $ 280,000 USD for Sections 26, 27, 28, 29, 32, 33, 34 or $ 40,000.00 per section; and 2. $ 70,000 USD for Sections 20, 21, 22, 23 ii. in addition EMAC shall receive a total of Four Hundred Twenty Five Thousand (425,000) shares of the Preferred, convertible, voting stock “Series B” of CANYON GOLD CORP.,to be issued as follows: 1. 50,000 shares for each of the sections 26, 27, 28, 29, 32, 33, 34; and 2. 75,000 shares for sections 20, 21, 22, 23; and provided that the sections in 1. above may be bought section by section, however the sections in 2. above must be bought in one lot. iii. EMAC shall hold a 2% NSR (Net Smelter Royalty) on these claims at all times. b) LCGRC may elect to exercise this option in its entirety at any time or LCGRC may elect to exercise this option section by section on or before May 31, 2012. c) In the event of a transfer of all or part of the Asset, LCGRC will be responsible for the exploration and development and all its costs for that portion of the Asset that is so transferred to LCGRC and as given in the EMAC – DRLLC Agreement attached under Exhibit “A” and furthermore LCGRC shall honor all terms and conditions given in the Agreement between DRLLC and EMAC as attached under Exhibit “A”. d) At any time LCGRC decides to exercise part or all of the optioned Assets, LCGRC shall pay EMAC in cash and stock for that portion that LCGRC decides to acquire under this option agreement. e) In the event of a default of the obligations of LCGRC for all or part of the Asset due to a transfer to LCGRC the portion of the Asset being in default shall revert to the ownership of EMAC, provided however that LCGRC shall have 60 days to remedy any default. f) For purposes of any and all legal disputes or arbitration in regards to any disputes the state of jurisdiction shall be Vancouver BC, Canada. g) All rights and obligations of the parties hereto will be binding upon and enure to the benefit of and be enforceable by each of the parties hereto and their respective successors and permitted assigns. h) This Agreement constitutes the entire agreement between the parties relating to the subject matter hereof and supersedes all prior agreements, understanding, negotiations and discussions, whether oral or written, among parties. i) This Agreement may be validly executed by email or by facsimile and in counterpart. The parties hereto agree that the Agreement and its terms and conditions are to be kept confidential and not publicly disclosed until such time as LCGRC may become a wholly owned subsidiary of CGCC. IN WITNESS THEREOFeach of the Parties have executed this Agreement effective the date first above written. Signed, corpir@otcsbrx.com EMAC Handels AG LONG CANYON GOLD RESOURCES CORP. /s/ Reinhard Hiestand /s/ Harold Schneider Reinhard Hiestand, President
